Martha G. Bronitsky, #127583
Chapter 13 Standing Trustee
Leo G. Spanos, #261837, Staff Attorney
Nima Ghazvini, #254758, Staff Attorney
PO Box 5004
Hayward, CA 94540
(510) 266- 5580
13trustee@oak13.com




                           THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION


In re                                                       Chapter 13 Case No. 19-41353-CN 13
        Yvette E Langford Ortiz


                                                            Chapter 13 Trustee's Objection to Confirmation
                                Debtors
                                                            of Chapter 13 Plan and Motion to Dismiss or
                                                            Convert Chapter 13 Case

                                          Plan Objection Information

Chapter 13 Trustee Objects To: Chapter 13 Plan
Filed: June 10, 2019
Docket#: 6


                                    Motion To Dismiss Information

¨ Trustee Seeks To Dismiss or Convert the Case

                                   (See II. Motion To Dismiss Below)


                                              Case Information

Petition Filed: June 10, 2019                Attorney Name: NATHAN D BORRIS ATTY




  Case: 19-41353        Doc# 20     Filed: 07/02/19      Entered: 07/02/19 15:43:00       Page 1 of 6
                                                  I. Objection

Martha G. Bronitsky, Chapter 13 Trustee in the above referenced matter, opposes confirmation of the
Chapter 13 Plan on the following grounds:

                        (A) Chapter 13 Plan 11 U.S.C. 1322, 1324, 1325 and 1326

¨ (1) The plan fails to provide for submission of all or such portion of future earnings or other future income
to the supervision and control of the Trustee as is necessary for execution of the plan. [11 U.S.C.§1322(a)]


Facts:

¨ (2) The plan fails to provide for the full payment, in deferred cash payments, of all claims entitled to
priority under 507 of this title [11 U.S.C.§1322(a)]

Facts:

¨ (3) The plan fails to provide for the same treatment of claims classified within a particular class. [11
U.S.C.§1322(a)]

Facts:

¨ (4) The plan unfairly discriminates between a class or classes of unsecured claims.[11 U.S.C.§1322(b)]


Facts:

¨ (5) The plan impermissibly modifies the claim of the creditor secured only by a security interest in real
property that is the Debtor's principal residence. [11 U.S.C.§1322(b)]


Facts:

¨ (6) The value, as of the effective date of the plan, of property to be distributed under the plan on account
of each allowed unsecured claim is less than the amount that would be paid on such claim if the estate of the
debtor were liquidated under Chapter 7 on this title on such date. [11 U.S.C.§1325(a)(4)]


Facts:

þ (7) The plan is not feasible. Debtor will not be able to make all payments under the plan and comply with
the plan. [11 U.S.C.§1325(a)(6)]

Facts: Feasibility of Debtor's plan relies in part on $170.00 monthly contributions from a co-debtor (Schedule
I, Doc. #1, Page 38); however, Debtor has not put forward any evidence of this contribution (i.e. Declaration
of Outside Support).


  Case: 19-41353         Doc# 20      Filed: 07/02/19      Entered: 07/02/19 15:43:00          Page 2 of 6
                                                          2
¨ (8) The Debtor has not paid all domestic support obligation as required by 11 U.S.C.§1325(a)(8).


Facts:

¨ (9) The Debtor has not filed all applicable tax returns required by 11 U.S.C. §1325(a)(9)


Facts:

¨ (10) The plan does not provide for the payment of equal monthly amounts to allowed secured claims.
[11 U.S.C.§1325(a)(B)(ii)(I)]

Facts:

¨ (11) The plan has not been proposed in good faith [11 U.S.C. 1325(a)(3)] and/or the action of the
Debtor in filing the petition was in bad faith. [11 U.S.C.§1325 (a)(7)]


Facts:

þ (12) The plan provides for payments to creditors for a period longer than five (5) years [11
U.S.C.§1322(d)]

Facts: Debtor's 100% plan does not fund within 60 months. Trustee estimates 60 plan payments of $1,865.37
are necessary to fund the plan at this time. This is in part due to higher than scheduled claims filed by Portfolio
Recovery Associates LLC. (Claim No. 2 and 3).

¨ (13) With respect to each allowed secured claim provided for by the plan, the plan fails to provide for the
value, as of the effective date of the plan, of property to be distributed under the plan on account of each
allowed amount of such claim. [11 U.S.C.§ 1325(a)(5)(B)(ii)]


Facts:

¨ (14) The plan does not provide for all of the Debtor's projected disposable income ("DMI") to be
applied to unsecured creditors under the plan purusant to 11 U.S.C. 1325 (b).


Facts:

¨ (15(a)) Other:

Facts:
¨ (15(b)) Other:
Facts:

                                    (B) Local Rules and General Orders

  Case: 19-41353         Doc# 20      Filed: 07/02/19       Entered: 07/02/19 15:43:00          Page 3 of 6
                                                           3
¨ (16) Debtor failed to utilize, or failed to properly complete, the Mandatory Form Plan for Chapter 13
cases filed or converted to Chapter 13 on or after December 1, 2017.

Facts:

¨ (17) Debtor failed to file and serve a motion to value collateral and obtain an order or has otherwise failed
to value collateral as part of or "through" the plan.

Facts:

¨ (18) The plan provision regarding Debtor's Attorney's fees fails to comply with General Order 35 or the
existing Guidelines for Payment of Attorney's Fees in Chapter 13 cases.

Facts:

¨ (19) Other:

Facts:

                                 II. Motion to Dismiss or Convert Chapter 13 Case

The Trustee seeks dismissal or conversion of this case pursuant to 11 U.S.C. § 1307(c) on the following
grounds:

¨ (1) Unreasonable delay by the Debtor that is prejudicial to creditors.


Facts:

¨ (2) Payments to the Trustee are not current under the Debtor's proposed plan.


Facts:

¨ (3) Failure to confirm a plan.


Facts:

¨ (4) Failure of the Debtor to pay any domestic support obligation that first becomes payable after the date
of the filing of the petition.
Facts:
¨ (5) Failure to provide documents and information (Schedules, Statement of Financial Affairs, payment
advices, etc...) to the Trustee as required by 11 U.S.C. § 521(a)(1),(3),or (4). [11 U.S.C. § 1307(c); 11
U.S.C. 521].

Facts:


  Case: 19-41353            Doc# 20      Filed: 07/02/19   Entered: 07/02/19 15:43:00         Page 4 of 6
                                                           4
¨ (6) Other cause:

Facts:

                                 III. Trustee's Recommendation/Analysis

þ    The current plan is not confirmable and an              ¨ No confirmable plan can be filed based on the
amended plan will be required to be filed.                   facts of this case.

                                                             ¨ Other:




WHEREFORE, the Trustee requests:
þ That the Trustee's objection to confirmation of the plan be sustained.

¨ That the Trustee's objection to confirmation of the plan be sustained and a bar date to achieve
confirmation be set.
¨ That the Debtor's case be dismissed or converted.
    Such other and further relief as the court deems proper.

Date: July 02, 2019                                 /s/ Trustee Martha G. Bronitsky
                                                         Trustee Martha G. Bronitsky
                                                         Chapter 13 Standing Trustee




  Case: 19-41353        Doc# 20      Filed: 07/02/19      Entered: 07/02/19 15:43:00         Page 5 of 6
                                                         5
                                              Certificate of Service


    I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the Debtor,
    Counsel for Debtor, and if applicable, the Creditor, Creditor representatives and the registered agent
    for the Creditor by depositing it in the United States Mail with First Class postage attached thereto.

    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
    correct.


    Date: July 02, 2019                                 /s/ Martha Silva
                                                        Martha Silva

    Yvette E Langford Ortiz                             Nathan D Borris Atty
    37171 Sycamore St #412                              1380 A Street
    Newark,CA 94560                                     Hayward,CA 94541

    Debtor                                              (Counsel for Debtor)




Case: 19-41353      Doc# 20       Filed: 07/02/19      Entered: 07/02/19 15:43:00          Page 6 of 6
